Citation Nr: 1740671	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  08-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel











INTRODUCTION

The Veteran served on active duty from September 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that the Veteran had not submitted new and material evidence to reopen previously denied claims for service connection for a back condition and pilonidal cyst.

In July 2011, the Board reopened the back condition claim and remanded the claim along with the claim pertaining to new and material evidence to reopen a previously denied claim for service connection for pilonidal cyst.

A March 2017 rating decision granted service connection for residual scarring due to pilonidal cyst and assigned a noncompensable rating effective September 21, 2007.  In July 2017 the Veteran submitted a notice of disagreement with the initial rating assigned in that decision.  Although there is no indication that a statement of the case (SOC) has been issued, the RO issued the Veteran an Appeals Process Letter in July 2017.  Hence, the Board discerns no need to remand to the RO for issuance of an SOC in this matter.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board observes that the Veteran was previously represented by an attorney, and such is listed in Veterans Appeals Control and Locator System (VACOLS); however, in May 2017 correspondence, the attorney withdrew representation.  See May 2017 correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.

REMAND

In January 2017, the Board received additional evidence from the Veteran, namely an examination report from Overbrook Hospital relevant to his back disability.  In July 2017 correspondence, the Board notified him that he could provide a waiver of initial AOJ consideration, in order to provide the Board the opportunity to review the evidence in the first instance.  The Board observes, however, in an August 2017 statement,  the Veteran indicated that he wanted his case remanded back to the AOJ in order for it to review the evidence in the first instance.  As the Veteran has the right to initial AOJ consideration of the new evidence he has submitted, the Board will grant the request for remand.  See 38 C.F.R. §§ 19.31, 19.37 (2016); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the appeal.  All lay and medical evidence associated with the claims file since the November 2016 supplemental statement of the case (SSOC), including the January 2017 examination report from Overbrook Hospital, must be considered.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




